Citation Nr: 1616707	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  12-20 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

 1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative arthritis.  
	
2.  Entitlement to an initial compensable evaluation for right knee degenerative arthritis.  

3.  Entitlement to an initial compensable evaluation for left knee degenerative arthritis.  

4.  Entitlement to an initial compensable evaluation for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that in pertinent part granted the Veteran's claims for service connection for the disabilities listed on the title page.  The Veteran filed a December 2010 notice of disagreement as to the initial ratings assigned for these disabilities and the RO issued a July 2012 statement of the case.  The Veteran filed his substantive appeal in August 2012.  

In August 2012, the Veteran requested to testify before the Board.  This request was later withdrawn in a November 2013 Report of General Information, and November 2014 and September 2015 statements.  38 C.F.R. § 20.704.


FINDING OF FACT

In a November 2013 Report of General Information, the Veteran reported that he no longer wanted to pursue his appeal for entitlement to increased evaluations for the lumbar spine, hypertension, right knee and left knee.  In a September 2015 statement submitted to VA, the Veteran reported that he did not have an appeal and that the issue was resolved four years earlier.  He requested to cancel a pending hearing and the request for an appeal.
  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the issues of entitlement to higher initial evaluations for the Veteran service-connected lumbar spine, hypertension, right knee and left knee, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a November 2013 Report of General Information, the Veteran reported that he no longer wanted to pursue his appeal for entitlement to increased evaluations for the lumbar spine, hypertension, right knee and left knee.  In a September 2015 statement submitted to VA, the Veteran reported that he did not have an appeal and that the issue was resolved four years earlier.  He requested to cancel a pending hearing and the request for an appeal.

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration for these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

ORDER

The appeal concerning the issue of entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative arthritis is dismissed.  
	
The appeal concerning the issue of entitlement to an initial compensable evaluation for right knee degenerative arthritis is dismissed.  

The appeal concerning the issue of entitlement to an initial compensable evaluation for left knee degenerative arthritis is dismissed.  

The appeal concerning the issue of entitlement to an initial compensable evaluation for hypertension is dismissed.  





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


